
	

114 HR 3028 IH: Grand Jury Transparency Act
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3028
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Jeffries (for himself, Mrs. Lawrence, Ms. Jackson Lee, Ms. Bass, Mr. Meeks, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that the Attorney
			 General may give preferential consideration for grants under part Q of
			 title I of that Act to applications from jurisdictions which have in place
			 laws or ordinances to make available to the public grand jury transcripts
			 and other records considered by grand juries, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Grand Jury Transparency Act. 2.Preferential treatment for COPS grants for States with sunshine lawsSection 1701(c) of title I the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)) is amended by inserting before the period at the end the following: , or to applications from a jurisdiction, or an entity located in a jurisdiction, which has in place a law or ordinance to make available to the public grand jury transcripts and other records considered by grand juries.
		
